DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

4.	Claims 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chein et al. (US 20180154052 A1), hereinafter referred to as “Chein”.
	Regarding claim 1, Chein teaches a connector (see Figures 1-9B) for a dressing (wound dressing (80)), the connector comprising: a connector body (housing (10a)) configured to define at least a portion of a first channel (channel (S)); a viewing member (window (112)) coupled to the connector body (see Figure 8A); and a deformable member (pressure sensitive element (40)) positioned within the first channel (see Figure 9A) and configured to deform based on a pressure of a cavity partially defined by the deformable member and to provide a visual 
	Regarding claim 2, Chein further teaches wherein the deformable member (40) is configured to provide a first visual indication (change in color), via the viewing member (112), when the pressure of the cavity is greater than or equal to a first threshold (a reduce pressure state would cave the exudate collector (20) and touch the pressure sensitive element (40), so that the element (40) may change color in response to pressure change, see Paragraph [0068]) (see Figure 6B).
Allowable Subject Matter
5.	Claims 3-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
6.	The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 would be allowable for reciting, inter alia “the deformable member is configured to deform responsive to a force resulting from a pressure differential between the cavity and the second cavity”.
As described above, Chein teaches a connector that has a first cavity (see Figure 9A), a viewing member (112), and a deformable member (40). However, Chein fails to teach a second cavity defined by the connector body and the deformable member is configured to deform Claims 4-20 would be allowable for depending from claim 3.
Robinson et al. (US 20110224633 A1) teaches a second cavity (dressing valve (736)) defined by the connector body (see Figures 7-8). However, it would unreasonable to combine Chein with Robinson because there is no motivation to combine both references. Therefore as previously stated, the combination of limitation would be considered allowable. 
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Long et al. (US 8690845 B2) teaches a connector for a dressing (reduce pressure interface (108)), the connector comprising: a connector body (128) configured to define at least a portion of a first channel (see Figure 4); a first cavity (152) and a second cavity (156). However, Long et al. fails to disclose a viewing member coupled to the connector body; and a deformable member positioned within the first channel and configured to deform based on a pressure of a cavity partially defined by the deformable member and to provide a visual indication, via the viewing member, of the pressure of the cavity.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (1/25/2022)Examiner, Art Unit 3781                                                                                                                                                                                                        

/SUSAN S SU/Primary Examiner, Art Unit 3781
25 January 2022